Citation Nr: 0731758	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $708.00 was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  In a rating decision dated in December 1996, the RO 
awarded the veteran nonservice-connected pension benefits.

2.  The veteran was awarded Social Security Administration 
(SSA) benefits after filing a claim in July 2003, which 
included a retropayment payment in the amount of $13,125.00 
for benefits due from July 2002 through September 2003. 

3.  In October 2003, the veteran notified the RO that he 
wished to receive compensation for his service-connected 
disabilities in lieu of nonservice-connected pension benefits 
because he was now receiving SSA benefits. 

3.  An overpayment in the amount of $708.00 was validly 
created based on the veteran's retropayment for SSA benefits.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$708.00 was properly created.  38 U.S.C.A. §§ 1506, 1521, 
5112(b)(9) (West Supp. 2005); 38 C.F.R. § 3.660 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1996, the RO awarded the veteran pension benefits 
based on his nonservice-connected disabilities.  Pension is a 
monthly or other periodic payment made by VA to a veteran 
because of service and nonservice-connected disability. See 
38 U.S.C.A. § 1521.

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without dependent child or spouse, was 
$9,690.  This amount remained in effect until December 1, 
2003, at which time it was increased to $9,894.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining the veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve-
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  Because SSA disability benefits are not 
specifically excluded, they are included as countable income 
for the year in which they are received.  See 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.

The essential facts of this case are not in dispute.  In a VA 
Form 21-4138, Statement in Support of Claim, submitted in 
October 2003, the veteran properly notified the RO that he 
had recently been awarded SSA benefits.  Therefore, the 
veteran indicated that he wanted to receive compensation for 
his service-connected disabilities, rated the 40 percent 
level, in lieu of nonservice-connected pension benefits.  

The veteran enclosed his award letter from SSA which 
explained that, since his claim was received on July 24, 
2003, his months payments would begin in July 2002, one year 
prior to the date of claim.  The veteran was then told that 
he would received a retropayment in the amount of $13,125.00 
in October 2003, which was the money to which he was entitled 
for the period from July 2002 through September 2003.  The 
following payment of $879.00 for October 2003 would be 
received on or about the second Wednesday of November 2003.  
Thereafter, he would receive $879.00 on or about the second 
Wednesday of each month. 

In March 2004, the RO notified the veteran that his VA 
benefits had been changed from nonservice-connected pension 
benefits to service-connected compensation benefits at the 40 
percent level, effective November 1, 2003, the first of the 
month after he received the retroactive SSA payment.  The RO 
then explained that, "Because of this change, you have been 
paid too much.  We'll let you know shortly how much you were 
overpaid.  We'll also tell you how you can repay this debt.

The RO then notified the veteran that the overpayment was 
$1472.00 for the period from November 1, 2003 to March 1, 
2004.  Thereafter, the veteran's combined disability rating 
for his service-connected disabilities was increased from 40 
percent to 60 percent, effective November 1, 2003.  This 
increase resulted in the overpayment being reduced to $708.00 
for the same time frame at issue.  

Based on the foregoing, the Board finds that the overpayment 
in the amount of $708.00 was properly created.  It is 
undisputable that, because of the retropayment by SSA in the 
amount of $13,125.00, the veteran received benefit payments 
in excess of the amount to which he was entitled.  See 38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (the term "overpayment" 
refers to benefit payments made to a beneficiary in excess of 
the amount to which such beneficiary is entitled).  Since an 
overpayment creates a debt to the government which the 
beneficiary is required to repay, the Board finds that the 
debt was properly created.

It appears that the veteran's only argument is that he was 
not at fault for creating the debt, as he properly notified 
VA that he had recently been awarded SSA benefit.  However, 
in finding that the overpayment was properly created, the 
Board is not intimating any opinion as to the "fault" or 
responsibility for the creation of the debt, as that question 
goes to the issue of entitlement to waiver of recovery of the 
overpayment, which is not before the Board.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R.  §§ 1.962, 1.963, 1.965 (2007).  

The Board notes that the veteran did not file a waiver 
request until May 2006, which was more than 180 days after 
notice of the overpayment was sent to his address in March 
2004.  Under the law, this constitutes an untimely filing of 
his waiver application.  See 38 U.S.C.A. § 5302(a).  
Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, 38 U.S.C.A. §§ 5103, 5103A, does not apply 
to waiver claims.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  In Barger, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
See 38 U.S.C.A. § 5302(a).

It is also required that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt 
and the collection methods to be employed.  See 38 C.F.R. § 
1.911(d).  The individual must also be notified of his or her 
rights and remedies, specifically, that he may informally 
dispute the debt, or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c). 

This information was provided the veteran in the notice 
letter dated in March 2004, the statement of the case (SOC) 
issued in April 2005, and the supplemental statement of the 
case (SSOC) issued in January 2006.  Indeed, both the SOC and 
SSOC notified the veteran that "If you wish to have a waiver 
of this debt considered, please let your representative or 
the VA know as soon as possible."  Unfortunately, the 
veteran failed to submit a timely waiver request.  Thus, 
there has been adequate notification and development under 
the relevant law.

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


